UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 18, 2011 BRT REALTY TRUST (Exact name of Registrant as specified in charter) Massachusetts 001-07172 13-2755856 (State or other jurisdiction ofincorporation) (Commission file No.) (IRS Employer I.D. No.) 60 Cutter Mill Road, Suite 303, Great Neck, New York (Address of principal executive offices) (Zip code) Registrant's telephone number, including area code: 516-466-3100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement. The information set forth under Item 2.01 is incorporated herein by this reference. Item 2.01 Completion of Acquisition or Disposition of Assets. On or about March 18, 2011, we completed a transaction pursuant to which we sold to 62 Wooster LLC, a Florida limited liability company, all of our interests in a mortgage note, the related loan documents and the other related rights, for $25.5 million.The loan was non-performing and was secured by a vacant loft building with retail in the borough of Manhattan, City of New York. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. BRT REALTY TRUST Date:March 21, 2011 By: /s/ David W. Kalish David W. Kalish, Senior Vice President 3
